Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

TO

TRADEMARK LICENSE AGREEMENT

THIS AMENDMENT TO TRADEMARK LICENSE AGREEMENT is made and entered into on this
2nd day of May, 2005 by and among SPTC DELAWARE, LLC, a Delaware limited
liability company (as assignee of SPTC, Inc., a Delaware corporation) (“SPTC”)
and SOTHEBY’S HOLDINGS, INC., a Michigan corporation (“Holdings”), on the one
hand, and CENDANT CORPORATION, a Delaware Corporation (“Parent”) and SOTHEBY’S
INTERNATIONAL REALTY LICENSEE CORPORATION (f/k/a Monticello Licensee
Corporation), a Delaware corporation (“Licensee”). Capitalized terms used herein
and not defined herein shall have the meaning ascribed to such terms in the
License Agreement (as defined below).

WHEREAS, SPTC, Holdings, Parent and Licensee entered into that certain Trademark
License Agreement on February 17, 2004 (the “License Agreement”); and

WHEREAS, the parties hereby desire to amend the License Agreement to (i) modify
the mutual referral program set forth in Article VI thereof, (ii) modify the
definition of Authorized Brokerage Services to include, in certain
circumstances, commercial real estate brokerage services, (iii) modify the
manner in which Branded Operators may provide Excluded Services, and (iv)
clarify that Licensee and Branded Operators can use the abbreviation “SIR” in
internet domain names, each on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

1.       Referrals by Licensor. The first sentence of Section 6.1(a) is hereby
deleted in its entirety and replaced with the following:

“(a)    Licensee agrees to pay Licensor (or to a Licensor Affiliate designed by
Licensor) a fee equal to 25% of any gross commission income per transaction side
earned by Licensee or any Company Affiliate from the provision of Authorized
Brokerage Services to a third party referred by Licensor or any Licensor
Affiliate to the Licensee Group for such Authorized Brokerage Services, provided
that such third party is not an Existing Brokerage Lead (it being understood
that Licensee shall give first preference in transmitting any such referral to
Branded Operators).”

 


--------------------------------------------------------------------------------



 

2.

Authorized Commercial Services.

 

2.1

A new Section 2.4 shall be added to the License Agreement as follows:

“Section 2.4. Authorized Commercial Services. Notwithstanding anything to the
contrary contained in this Agreement, Commercial Qualifying Branded Operators
shall be permitted to provide real estate brokerage services for commercial
properties under the Licensed Marks, subject to the following conditions: (i)
any such commercial real estate brokerage service is offered as a service
ancillary to the provision of real estate brokerage services for Residential
Real Estate and (ii) such Branded Operator shall not hold itself out as
providing such commercial real estate brokerage services as its principal
business or as being a stand-alone provider solely of such services (the
provision of real estate brokerage services for commercial properties in
compliance with (i) and (ii), “Authorized Commercial Services”). “Commercial
Qualifying Branded Operator” shall mean a Branded Operator whose aggregate
listings of commercial properties marketed under the Licensed Marks pursuant to
this Agreement do not exceed five percent (5%) of all listings marketed under
the Licensed Marks pursuant to this Agreement by such Branded Operator in any
calendar year (or portion thereof) included in the term of the agreement between
Licensee (or a Company Affiliate) and such Branded Operator. Notwithstanding the
foregoing, only Commercial Qualifying Branded Operators who have been authorized
to provide, and shall be currently providing, Authorized Commercial Services
under agreements in effect on February 17, 2014 shall be authorized to perform
such services after such date, and only thereafter for so long as such
agreements shall remain in effect.”

2.2      The definition of the term “Authorized Brokerage Services” as set forth
in Section 1.1 is hereby deleted in its entirety and replaced with the
following:

‘“Authorized Brokerage Services” shall mean (i) real estate brokerage services
for Residential Real Estate or (ii) if applicable, Authorized Commercial
Services offered in combination with real estate brokerage services for
Residential Real Estate pursuant to and in accordance with Section 2.4.’

2.3      The definition of the term “Excluded Services” as set forth in Section
1.1 is hereby deleted in its entirety and replaced with the following:

‘“Excluded Services” shall mean (i) commercial real estate brokerage services
(other than Authorized Commercial Services performed under the Licensed Marks
pursuant to and in accordance with Section 2.4), (ii) Timeshare Brokerage
Services, (iii) Residential Real Estate management and management

 


--------------------------------------------------------------------------------



services, other than as specifically included in the definition of “Residential
Real Estate” in the Agreement, (iv) real estate development services or products
(whether as a developer or as an advisor or consultant or other service provider
with respect to real estate developments), other than advice and consultation
related to sales of Residential Real Estate within any development and (v) any
other services relating to the foregoing or to any real estate brokerage
services, in each case other than the Authorized Services.’

3.       Excluded Services; Model Co-Mingling Provisions. Exhibit C to the
License Agreement setting forth the Model Co-Mingling Provisions is hereby
deleted in its entirety and replaced with amended and restated Exhibit C
attached hereto. Notwithstanding anything to the contrary contained in the
License Agreement, the parties further agree that so long as Licensee takes
commercially reasonable steps (consistent with its past practices) to enforce
the Model Co-Mingling Provisions (as amended hereby) on Branded Operators then
Licensee shall not be deemed to be in breach of Section 7.5(a)(iii) of the
License Agreement.

4.      Domain Names. Notwithstanding anything to the contrary contained in the
License Agreement (including but not limited to Sections 2.2 and 3.2), the
parties acknowledge and agree that Licensee and Branded Operators are permitted
to use the consecutive letters “SIR” (in upper or lower case) (the
“Abbreviation”) as part of an internet domain name or Uniform Resource Locator
relating to the provision of Authorized Services by such Person. In addition,
Licensee (or any applicable Company Affiliate) may amend, in good faith, its
Identity Standards Manual guidelines to include the use of such Abbreviation in
domain names pursuant hereto.

 

5.

Miscellaneous.

5.1      Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which, when
taken together shall constitute one and the same agreement.

5.2      Heading. The headings herein are for convenience purposes only, do not
constitute a part of this Amendment and shall not be deemed to limit or affect
any of the provisions of this Amendment.

5.3      License Agreement. This Amendment shall operate as an Amendment to the
License Agreement. Except as expressly provided herein, the License Agreement is
not amended, modified or affected by this Amendment, and the License Agreement
and the rights and obligations of the parties hereto thereunder are hereby
ratified and confirmed by the parties hereto in all respects.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

 

 

 

SPTC DELAWARE, LLC

 

 

 

 

By: 


 /s/ WILLIAM S. SHERIDAN

 

 

 

 

Name: William S. Sheridan

 

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

SOTHEBY’S HOLDINGS, INC.

 

 

 

 

By: 


 /s/ WILLIAM S. SHERIDAN

 

 

 

 

Name: William S. Sheridan

 

 

 

 

Title: Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

CENDANT CORPORATION

 

 

 

 

By: 


 /s/ C. PATTESON CARDWELL, IV

 

 

 

 

Name: C. Patteson Cardwell, IV

 

 

 

 

Title: Senior Vice President and Assistant

 

 

 

 

Secretary

 

 

 

 

 

SOTHEBY’S INTERNATIONAL
REALTY LICENSEE CORPORATION

 

 

 

 

By: 


 /s/ KIM VUKANOVICH

 

 

 

 

Name: Kim Vukanovich

 

 

 

 

Title: Vice President

 

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT C

MODEL CO-MINGLING PROVISIONS

The Model Co-Mingling Provisions are drafted to be adapted consistently with the
language below for particular agreements, and for convenience of reference the
bracketed provisions below contain certain terms defined in the Agreement.

I.

No [Branded Franchisee] shall offer or sell any [Excluded Service] unless:

(a)      there is no use or mention of any [Licensed Mark] in connection with
any such Excluded Service;

(b)      any offer or sale of any [Excluded Service] shall be carried out
without the use or mention of the [Licensed Marks], using separate and different
signage, web-site (URL addresses), stationery, business cards, and similar
documents;

(c)      any offer or sale of any [Excluded Service] shall be carried out using
a different business name, which may include the [Branded Franchisee’s] local
business name (e.g. Premier Properties Sotheby’s International Realty may use
Premier Properties Commercial Real Estate as the business name for their
separate commercial real estate brokerage operations);

(d)      there shall be no advertising referencing any [Excluded Service] and
including any [Licensed Marks] or referencing the offer or sale of any
[Authorized Service] by such [Branded Franchises] or identifying any common
ownership or relationship between the business name being used to provide any
[Excluded Service] and the business name of the [Branded Franchisee] that is
providing any [Authorized Service],

(e)      [Excluded Services] may be offered from the same office location as any
[Authorized Service] so long as there are no references to any [Excluded
Service] displayed on exterior office signage or office windows.

 


--------------------------------------------------------------------------------